Name: Council Regulation (EEC) No 1994/83 of 11 July 1983 amending Regulation (EEC) No 1196/81 establishing a system of aid for bee-keeping in respect of the 1981/82, 1982/83 and 1983/84 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/8 Official Journal of the European Communities 20 . 7 . 83 COUNCIL REGULATION (EEC) No 1994/83 of 11 July 1983 amending Regulation (EEC) No 1196/81 establishing a system of aid for bee ­ keeping in respect of the 1981/82, 1982/83 and 1983/84 marketing years THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas Article 5 of Council Regulation (EEC) No 1196/81 (3), as amended by Regulation (EEC) No 2993/81 (4), provides that the aid granted may inter alia be used by recognized associations for general programmes covering disease control and prevention and research in these areas ; whereas, in the light of the spread in recent years of varroa-mite disease in a number of Member States and of the threat thus posed to Europe as a whole , it proves necessary to arrange for research to be carried out without delay at Community level into this disease ; whereas provision should be made within the framework of the said Regulation for provisional supplementary financing for this measure during the 1983/84 marketing year ; whereas expendi ­ ture relating to implementing an ad hoc research programme should be financed by the Community pursuant to Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ^, as last amended by Regulation (EEC) No 929/79 (6) ; Whereas the proposed amendments have delayed the adoption for the 1983/84 marketing year of certain provisions provided for in Regulation (EEC) No 1196/81 ; whereas certain time limits fixed by the abovementioned Regulation for that marketing year should therefore be extended ; Whereas in order to ensure the correct use of the aid, in certain cases it should be allowed to pay all or part of the aid at a later date than that set out in Article 4 (2) of Regulation (EEC) No 1196/81 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1196/81 is hereby amended as follows : 1 . The following Article 2a is inserted : 'Article 2a 1 . For the 1983/84 marketing year a Community measure aimed at establishing an ad hoc research programme on varroa-mite disease shall be taken in order to combat this disease at Community level . 2 . The measure referred to in paragraph 1 shall be adopted by the Commission which shall communicate to the Council the research programme it proposes to implement. 3 . For the 1983/84 marketing year, the amount of the aid referred to in Article 2 (2) shall be increased by 0,07 ECU per hive in production. This portion of the aid shall not be granted to associa ­ tions ; it is to be allocated for financing the measure referred to in paragraph 1 . The estimated cost of this measure is 250 000 ECU.' 2 . The following third subparagraph is added to Article 4 ( 1 ) : 'For the 1983/84 marketing year, applications for aid shall be submitted not later than 30 September 1983.' 3 . Article 4 (2) is replaced by the following : '2 . The Member State shall pay the amount of the aid to the association not later than at the end of the third month following the deadline for submitting the application, save :  in cases of force majeure,  in cases where doubts exist as to the correctness of the application and where the administration has started an investigation . However, the payment of the aid or part thereof may be deferred until supporting documents are approved for implemented measures, where such a procedure should be adopted.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1983/84 marketing year, save for Article 1 (3) which shall apply from the 1982/83 marketing year. (') OJ No C 153 , 11 . 6 . 1983, p. 9 . (2) Opinion delivered on 8 July 1983 (not yet published in the Official Journal). (3) OJ No L 122, 6 . 5 . 1981 , p. 1 . (4) OJ No L 299, 20 . 10 . 1981 , p. 26. 0 OJ No L 94, 28 . 4 . 1970 , p. 13 . (6) OJ No L 117, 12 . 5 . 1979, p. 4 . 20 . 7 . 83 Official Journal of the European Communities No L 196/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1983 . For the Council The President C. SIMITIS